ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2021-01-20_ORD_01_NA_00_EN.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
       (UKRAINE c. FÉDÉRATION DE RUSSIE)


        ORDONNANCE DU 20 JANVIER 2021




                 2021
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (UKRAINE v. RUSSIAN FEDERATION)


           ORDER OF 20 JANUARY 2021

                          Mode officiel de citation :
       Application de la convention internationale pour la répression
      du financement du terrorisme et de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
     (Ukraine c. Fédération de Russie), ordonnance du 20 janvier 2021,
                           C.I.J. Recueil 2021, p. 3




                               Official citation :
      Application of the International Convention for the Suppression
     of the Financing of Terrorism and of the International Convention
          on the Elimination of All Forms of Racial Discrimination
        (Ukraine v. Russian Federation), Order of 20 January 2021,
                          I.C.J. Reports 2021, p. 3




                                                                 1213
                                                 No de vente
ISSN 0074-4441                                   Sales number:
ISBN 978-92-1-003874-4

                 © 2022 CIJ/ICJ, Nations Unies/United Nations
                     Tous droits réservés/All rights reserved

                      Imprimé en France/Printed in France

                                20 JANVIER 2021

                                 ORDONNANCE




     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
   (UKRAINE c. FÉDÉRATION DE RUSSIE)




  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION

   (UKRAINE v. RUSSIAN FEDERATION)




                               20 JANUARY 2021

                                     ORDER

                                                                     3




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2021                                      2021
                                                                          20 January
                            20 January 2021                               General List
                                                                           No. 166

  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
    OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
   ON THE ELIMINATION OF ALL FORMS
       OF RACIAL DISCRIMINATION
              (UKRAINE v. RUSSIAN FEDERATION)



                               ORDER



Present: President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
          Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
          Bhandari, Robinson, Crawford, Salam, Iwasawa; Judges
          ad hoc Pocar, Skotnikov; Registrar Gautier.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cle 44, paragraph 3, of the Rules of Court,
   Having regard to the Order dated 8 November 2019, whereby the
Court fixed 8 December 2020 as the time‑limit for the filing of the
­Counter‑Memorial of the Russian Federation, and to the Order dated
 13 July 2020, whereby the Court, at the request of the Respondent,
extended that time‑limit until 8 April 2021;

                                                                     4

           application of the icsft and cerd (ord. 20 I 21)                4

    Whereas, by a letter dated 22 December 2020, the Agent of the Russian
Federation, H.E. Mr. Dmitry Lobach, requested the Court to further
extend by six months the time‑limit for the filing of the Counter‑Memorial,
i.e. until 8 October 2021, explaining that the restrictions due to the
COVID‑19 pandemic had continued to create difficulties and related delays
in the preparation of that pleading; and whereas, upon receipt of this letter,
the Registrar transmitted a copy thereof to the Agent of Ukraine, in accor-
dance with Article 44, paragraph 3, of the Rules of Court;
    Whereas, by a letter dated 6 January 2021, the Agent of Ukraine,
Mr. Yevhenii Yenin, stated that his Government opposed the request of
the Russian Federation for a further extension of the time‑limit for the
filing of the Counter‑Memorial, indicating, inter alia, that the Respon-
dent had not adequately explained why it required an additional exten-
sion; whereas, according to the Agent, granting this further extension
would give the Russian Federation a period of ten months longer than
the time afforded to Ukraine to submit its Memorial; and whereas he
added that, in the event of the Court acceding to the request of the Rus-
sian Federation, any further extension should be as short as possible so as
not to prejudice the interests of Ukraine;
    Taking into account the views of the Parties,
    Extends to 8 July 2021 the time‑limit for the filing of the Counter‑­
Memorial of the Russian Federation; and
    Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twentieth day of January, two thou-
sand and twenty‑one, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
Ukraine and the Government of the Russian Federation, respectively.

                                    (Signed) Abdulqawi Ahmed Yusuf,
                                                    President.
                                         (Signed) Philippe Gautier,
                                                      Registrar.




                                                                           5

